 

Exhibit 10.10

 

WEYCO GROUP, INC. DEFERRED COMPENSATION PLAN

 

Amended Effective as of January 1, 2008

and further Amended Effective as of December 31, 2016

 

 

 

 

Table of Contents

 

    Page       PREAMBLE   1       ARTICLE I Definitions 2       1.1 “Actuarial
Equivalent” 2       1.2 “Code” 2       1.3 “Committee” 2       1.4 “Employer” 2
      1.5 “ERISA” 2       1.6 “Highly Compensated Employee” 2       1.7 “High
Five Year Average Compensation” 2       1.8 “Pension Plan” 3       1.9 “Plan” 3
      1.10 “Special Formula” 3       1.11 “Separation from Service” 3       1.12
“High Three Year Average Base and Bonus” 5       ARTICLE II Eligibility 6      
2.1 Persons Eligible As Participants Under The Plan 6       ARTICLE III
Retirement Benefits 6       3.1 Amount of Retirement Benefits For Persons Who
Are Not Executive Officers 6       3.2 Manner of Payment 7       3.3
Pre-retirement Survivor Annuity 7       3.4 Interpretation 9       3.5 Elections
9       3.6 Six Month Delay 10       3.7 Delayed Distribution 10       3.8
Inclusion in Income Under Section 409A 11       3.9 Domestic Relations Order 11
      3.10 Limitation on Benefits 11       ARTICLE IV Retirement Benefits 12    
  4.1 Amount of Retirement Benefits For Executive Officers 12

 

i 

 

 

Table of Contents

(continued)

 

    Page       4.2 Manner of Payment 13       4.3 Pre-retirement Survivor
Annuity 14       4.4 Interpretation 15       4.5 Elections 15       4.6 Six
Month Delay 16       4.7 Delayed Distribution 17       4.8 Inclusion in Income
Under Section 409A 17       4.9 Domestic Relations Order 17       4.10 Change in
Executive Officer Status 17       4.11 Limitation on Benefits 17       ARTICLE V
Amendment and Termination 18       5.1 In General 18       5.2 Distribution Upon
Termination 18       ARTICLE VI Miscellaneous 19       6.1 No Guarantee of
Employment, etc 19       6.2 Assignment Not Permitted 19       6.3 Absence of
Trust 19       6.4 Controlling Law 19       6.5 Severability 19       6.6
Limitations on Provisions 19       6.7 Other Agreements 19       6.8 Gender and
Number 19       6.9 Withholding 19       6.10 Facility of Payment 20       6.11
Identity of Payee 20       6.12 Evidence Conclusive 20       6.13 Committee
Authority 20       6.14 Impact on Other Plans 20       6.15 Claims Procedure 21
      6.16 Status of Plan Under ERISA 22

 

ii 

 

 

Table of Contents

(continued)

 

    Page       6.17 Name and Address Changes 22       ARTICLE VII Change of
Control 23       7.1 Definition Change of Control 23       7.2 Payments in Event
of Change of Control 23       7.3 Further Consequences 24

 

iii 

 

 

PREAMBLE

 

Weyco Group, Inc. has maintained the Weyco Group, Inc. Deferred Compensation
Plan for the purpose of providing supplemental retirement benefits to eligible
employees. It amended the Plan for purposes of compliance with the requirements
of Internal Revenue Code Section 409A effective as of January 1, 2008 and now
further amends the Plan effective as of December 31, 2016 to freeze certain
accruals.

 

All amounts accrued under the Plan prior to January 1, 2005 and all amounts
accrued under the Plan on or after January 1, 2005 shall be governed by the
terms and provisions of this document. This document describes how this Plan
shall be administered for periods after 2007. For periods after 2004 and prior
to 2008, it has been administered in good faith compliance with the provisions
of Section 409A. This document is intended to comply with the provisions of
Section 409A and shall be interpreted accordingly. If any provision or term of
this document would be prohibited by or inconsistent with the requirements of
Section 409A, then such provision or term shall be deemed to be reformed to
comply with Section 409A.

 

1

 

 

ARTICLE I
Definitions

 

1.1           “Actuarial Equivalent” means a form of benefit having the same
value as another form of benefit determined using interest rate and mortality
factors set forth in the Pension Plan for like calculations.

 

1.2           “Code“ means the Internal Revenue Code of 1986, as amended.

 

1.3           “Committee”. The term “Committee” means an administrative
Committee of at least 3 members which is appointed by the Company’s Board of
Directors. Such Committee shall be the Plan Administrator of this Plan for
purposes of ERISA. The Committee may also act at a meeting or by its unanimous
written consent. A majority of the members of the Committee shall constitute a
quorum for the transaction of business and shall have full power to act
hereunder. All decisions shall be made by vote of the majority present at any
meeting at which a quorum is present, except for actions in writing without a
meeting which must be unanimous. The Committee may appoint a Secretary who may,
but need not be, a member of the Committee. The Committee may adopt such bylaws
and regulations as it deems desirable for the conduct of its affairs. Any absent
Committee member, and any dissenting Committee member who (at the time of the
making of any decision by the majority) registers his dissent in writing
delivered at that time to the other Committee members, shall be immune to the
fullest extent permitted by law from any and all liability occasioned by or
resulting from the decision of the majority. The Committee shall be entitled to
rely upon the Employer’s records as to information pertinent to calculations or
determinations made pursuant to the Plan. A member of the Committee may not vote
or decide upon any matter relating solely to himself or vote in any case in
which his individual right to claim to any benefit under the Plan is
particularly involved. If, in any case in which a Committee member is so
disqualified to act, the remaining members cannot agree, then the Employer will
appoint a temporary substitute member to exercise all of the powers of the
disqualified member concerning the matter in which that member is disqualified
to act.

 

1.4           “Employer”. The term “Employer” means Weyco Group, Inc.

 

1.5           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

1.6           “Highly Compensated Employee”. The term “Highly Compensated
Employee” means an employee described as a Highly Compensated Employee in the
Pension Plan who was a participant in the Pension Plan on December 31, 1988.

 

1.7           “High Five Year Average Compensation”. The term “High Five Year
Average Compensation” means the amount which would be the Employee’s Average
Annual Compensation under Section 1.06 of Part A of the Pension Plan if the
relevant period described in Section 1.06 of Part A of the Pension Plan were the
20 year period ending with the current Plan Year and if the five years of
compensation taken into account for purposes of averaging were not required to
be consecutive years. Notwithstanding the foregoing, effective December 31,
2016, the term “High Five Year Average Compensation” means the amount which
would be the Employee’s Average Annual Compensation under Section 1.06 of Part A
of the Pension Plan if the relevant period described in Section 1.06 of Part A
of the Pension Plan were the 20 year period ending with December 31, 2016 and if
the five years of compensation taken into account for purposes of averaging were
not required to be consecutive years

 

2

 

 

1.8           “Pension Plan”. The term “Pension Plan” means the Weyco Group,
Inc. Pension Plan, as amended from time to time, but only the portions thereof
relating to salaried employees. The retirement benefits under this Plan shall be
based upon the Pension Plan as in effect from time to time and shall reflect the
amended definition of “Compensation” in the Pension Plan which is effective
October 1, 2012.

 

1.9           “Plan”. The term “Plan” means the Weyco Group, Inc. Deferred
Compensation Plan as set forth in this document.

 

1.10         “Special Formula”. The term “Special Formula” means the pension
which would be calculated under Section 3.01(d) of Part A of the Pension Plan if
the formula in the Weyenberg Shoe Manufacturing Company Salaried Employees
Pension Plan as in effect on December 31, 1988 referred to in such Section
3.01(d) utilized the following definition of “Final Earnings” in lieu of the
definition of “Final Earnings” in Section 1.16 of the Weyenberg Shoe
Manufacturing Company Salaried Employees Pension Plan as in effect on December
31, 1988:

 

“Final Earnings” means the Employee’s highest average Earnings for any five (5)
consecutive calendar years during the twenty (20) calendar years immediately
preceding the earlier of his Normal Retirement Date, his Early Retirement Date,
his Disability and Normal Retirement Date or his Deferred Vested Retirement
Date. Notwithstanding the foregoing, effective as of December 31, 2016, “Final
Earnings” means the Employee’s highest average Earnings for any five (5)
consecutive calendar years during the twenty (20) calendar years immediately
preceding the earlier of his Normal Retirement Date, his Early Retirement Date,
his Disability and Normal Retirement Date, his Deferred Vested Retirement Date
or January 1, 2017.”

 

1.11         “Separation from Service” means:

 

(a)          In General. The Participant shall have a Separation from Service
with the Employer if the Participant dies, retires, or otherwise has a
termination of employment with the Employer. However, for purposes of this
Section 1.11, the employment relationship is treated as continuing intact while
the individual is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the individual retains a right to reemployment with the Employer under
an applicable statute or by contract. For purposes of this paragraph (a) of this
Section 1.11, a leave of absence constitutes a bona fide leave of absence only
if there is a reasonable expectation that the Participant will return to perform
services for the Employer. If the period of leave exceeds six months and the
individual does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a 29-month
period of absence shall be substituted for such six-month period.

3

 

 

(b)          Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Employer and Participant reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Participant would perform after such date (whether as an employee
or as an independent contractor) would permanently decrease to no more than 20
percent of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or, the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months). Facts and
circumstances to be considered in making this determination include, but are not
limited to, whether the Participant continues to be treated as an employee for
other purposes (such as continuation of salary and participation in employee
benefit programs), whether similarly situated service providers have been
treated consistently, and whether the Participant is permitted, and
realistically available, to perform services for other service recipients in the
same line of business. The Participant is presumed to have Separated from
Service where the level of bona fide services performed decreases to a level
equal to 20 percent or less of the average level of services performed by the
employee during the immediately preceding 36-month period. The Participant will
be presumed not to have Separated from Service where the level of bona fide
services performed continues at a level that is 50 percent or more of the
average level of service performed by the Participant during the immediately
preceding 36-month period. No presumption applies to a decrease in the level of
bona fide services performed to a level that is more than 20 percent and less
than 50 percent of the average level of bona fide services performed during the
immediately preceding 36-month period. The presumption is rebuttable by
demonstrating that the Employer and the Participant reasonably anticipated that
as of a certain date the level of bona fide services would be reduced
permanently to a level less than or equal to 20 percent of the average level of
bona fide services provided during the immediately preceding 36-month period or
the full period of services to the Employer if the Participant has been
providing services to the Employer less than 36 months (or that the level of
bona fide services would not be so reduced). For example, the Participant may
demonstrate that the Employer and the Participant reasonably anticipated that
the Participant would cease providing services, but that, after the original
cessation of services, business circumstances such as termination of the
Participant’s replacement caused the Participant to return to employment.
Although the Participant’s return to employment may cause the Participant to be
presumed to have continued in employment because the Participant is providing
services at a rate equal to the rate at which the Participant was providing
services before the termination of employment, the facts and circumstances in
this case would demonstrate that at the time the Participant originally ceased
to provide services, the Employer reasonably anticipated that the Participant
would not provide services in the future. For purposes of this paragraph (b),
for periods during which the Participant is on a paid bona fide leave of absence
(as defined in paragraph (a) of this Section 1.11) and has not otherwise
terminated employment pursuant to paragraph (a) of this Section 1.11, the
Participant is treated as providing bona fide services at a level equal to the
level of services that the Participant would have been required to perform to
receive the compensation paid with respect to such leave of absence. Periods
during which the Participant is on an unpaid bona fide leave of absence (as
defined in paragraph (a) of this Section 1.11) and has not otherwise terminated
employment pursuant to paragraph (a) of this Section 1.11, are disregarded for
purposes of this paragraph (b) of this Section 1.11 (including for purposes of
determining the applicable 36-month (or shorter) period).

4

 

 

(c)          Asset Purchase Transactions. Where as part of a sale or other
disposition of assets by the Employer as seller to an unrelated service
recipient (buyer), a Participant of the Employer would otherwise experience a
Separation from Service with the Employer, the Employer and the buyer may retain
the discretion to specify, and may specify, whether a Participant providing
services to the Employer immediately before the asset purchase transaction and
providing services to the buyer after and in connection with the asset purchase
transaction has experienced a Separation from Service, provided that the asset
purchase transaction results from bona fide, arm’s length negotiations, all
service providers providing services to the Employer immediately before the
asset purchase transaction and providing services to the buyer after and in
connection with the asset purchase transaction are treated consistently
(regardless of position at the Employer) for purposes of applying the provisions
of any nonqualified deferred compensation plan, and such treatment is specified
in writing no later than the closing date of the asset purchase transaction. For
purposes of this paragraph (c), references to a sale or other disposition of
assets, or an asset purchase transaction, refer only to a transfer of
substantial assets, such as a plant or division or substantially all the assets
of a trade or business.

 

(d)          Dual Status. If a Participant provides services both as an employee
of the Employer and as an independent contractor of the Employer, the
Participant must separate from service both as an employee and as an independent
contractor to be treated as having Separated from Service. If a Participant
ceases providing services as an independent contractor and begins providing
services as an employee, or ceases providing services as an employee and begins
providing services as an independent contractor, the Participant will not be
considered to have a Separation from Service until the Participant has ceased
providing services in both capacities. Notwithstanding the foregoing, if a
Participant provides services both as an employee of the Employer and a member
of the board of directors of the Employer, the services provided as a director
are not taken into account in determining whether the Participant has a
Separation from Service as an employee for purposes of this Plan unless this
Plan is aggregated with any plan in which the Participant participates as a
director under IRS Regulation Section 1.409A-1(c)(2)(ii).

 

1.12         “High Three Year Average Base and Bonus”. The term “High Three Year
Average Base and Bonus” means the average of the three Plan Years in which the
Participant received the highest total base salary and bonus in the last 10 (20
for executive officers) Plan Years of the Particpant’s employment with the
Company, which Plan Years need not be consecutive. For purposes of this
calculation, a bonus shall be considered in the year paid.

 

5

 

 

ARTICLE II
Eligibility

 

2.1           Persons Eligible As Participants Under The Plan. Each Highly
Compensated Employee who had been a participant in the Weyenberg Shoe
Manufacturing Company Salaried Employees Pension Plan on December 31, 1988 and
who therefore is not eligible for the minimum benefit under the provisions of
Section 3.01(d) of Part A of the Pension Plan shall be a Participant in this
Plan. Also, each executive officer of the Company shall be a Participant in this
Plan. “Executive officer” means a person who is a Senior Vice President or
above.

 

ARTICLE III
Retirement Benefits

 

3.1          Amount of Retirement Benefits For Persons Who Are Not Executive
Officers

 

This Article III applies to Participants who are not executive officers.

 

(a)          Normal or Late Retirement. In the case of a Participant who
Separates from Service with the Employer on or after his 65th birthday, his
pension benefit hereunder shall commence on the first day of the month next
following the date of his Separation from Service. The amount of such monthly
pension payable as a single life monthly pension shall be (i) the amount of
monthly pension which would be payable to him under the Pension Plan as a single
life pension based on Separation from Service on the same date if the exclusion
of Highly Compensated Employees from the minimum benefit described in Section
3.01(d) of Part A of the Pension Plan did not exist and as if the minimum
benefit described in such Section 3.01(d) were based on the Special Formula,
minus (ii) the amount of pension, expressed as a single life monthly pension,
actually payable to him under the Pension Plan on the same date.

 

(b)          Early Retirement.

 

(1)         In the case of a Participant who Separates from Service with the
Employer on or after his 55th birthday and after completing 15 years of Credited
Service, as defined in Section 1.14 of Part A of the Pension Plan, his pension
benefit hereunder shall commence on either (i) the first day of the month
following his 65th birthday or (ii) if so elected by the Participant consistent
with Section 3.5, the first day of any month next following the date of his
Separation from Service and prior to his 65th birthday.

 

(2)         The amount of such monthly pension payable as a single life pension
shall be (i) the amount of monthly pension which would be payable to him under
the Pension Plan as a single life monthly pension based on his Separation from
Service on the same date and commencement of his benefits under the Pension Plan
on the same date if the exclusion of Highly Compensated Employees from the
minimum benefit described in Section 3.01(d) of Part A of the Pension Plan did
not exist and as if the minimum benefit described in such Section 3.01(d) were
based on the Special Formula, minus (ii) the amount of pension, if any,
expressed as a single life monthly pension, actually payable to him under the
Pension Plan based on his Separation from Service on the same date and assuming
benefits commenced on the same date.

 

(c)          Termination of Employment. (1) In the case of a Participant who
Separates from Service with the Employer on or after completing at least 5 years
of Credited Service, as defined in Section 1.14 of Part A of the Pension Plan,
but prior to completing 15 such years of Credited Service his pension benefit
hereunder shall commence on the first day of the month next following the date
he attains age 65. The amount of such monthly pension payable as a single life
monthly pension shall be (i) the amount of monthly pension which would be
payable to him under the Pension Plan at age 65 as a single life monthly pension
based on his Separation from Service on the same date if the exclusion of Highly
Compensated Employees from the minimum benefit described in Section 3.01(d) of
Part A of the Pension Plan did not exist and as if the minimum benefit described
in such Section 3.01(d) were based on the Special Formula, minus (ii) the amount
of pension, if any, expressed as a single life monthly pension, actually payable
to him under the Pension Plan based on his Separation from Service on the same
date and assuming benefits commenced on the same date.

 

6

 

 

(2)(A)         In the case of a Participant who Separates from Service with the
Employer prior to his 55th birthday but after completing 15 years of Credited
Service, as defined in Section 1.14 of Part A of the Pension Plan, his pension
benefit hereunder shall commence (i) on the first day of the month next
following the date he attains age 65 or (ii) if so elected by the Participant
consistent with Section 3.5, the first day of any month next following his 55th
birthday and prior to his 65th birthday.

 

(B)         The amount of such monthly pension payable as a single life pension
shall be (i) the amount of monthly pension which would be payable to him under
the Pension Plan as a single life monthly pension based on his Separation from
Service on the same date and commencement of benefits on the same date if the
exclusion of Highly Compensated Employees from the minimum benefit described in
Section 3.01(d) of Part A of the Pension Plan did not exist and as if the
minimum benefit described in such Section 3.01(d) were based on the Special
Formula, minus (ii) the amount of pension, if any, expressed as a single life
monthly pension actually payable to him under the Pension Plan based on his
Separation from Service on the same date and assuming benefits under the Pension
Plan commenced on the same date.

 

(3)         In the case of an individual who Separates from Service with the
Employer prior to completing 5 years of Credited Service, as defined in
Section 1.14 of Part A of the Pension Plan, no benefits shall be payable
hereunder.

 

3.2           Manner of Payment.

 

(a)          If the Participant is unmarried at the time his benefits commence,
his pension benefit shall be payable to him in the form of a single life monthly
pension.

 

(b)          If the Participant is married at the time his benefits commence,
instead of receiving a single life monthly pension he shall receive a Joint and
Survivor Pension. The Joint and Survivor Pension shall be a reduced monthly
pension payable to the Participant for his life with a continuing pension
payable after his death to his surviving spouse for her life in an amount equal
to 100% of the reduced benefit payable during the life of the Participant. Such
Joint and Survivor Pension shall be the Actuarial Equivalent of the single life
monthly pension which would be payable to the Participant if he were unmarried.

 

(c)          If so elected by the Participant prior to the date of commencement
of payment applicable under Section 3.1, the Plan shall pay the benefit of a
Participant for which the Participant is eligible under paragraph (a) or (b)
above in the form of a single life annuity or in one of the optional annuity
forms of benefit available under the Pension Plan which is the Actuarial
Equivalent of the pension payable to the Participant under Section 3.1
hereunder.

 

3.3           Pre-retirement Survivor Annuity.

 

(a)          If any married Participant who has completed 5 years of Credited
Service, as defined in Section 1.14 of Part A of the Pension Plan, (or married
former Participant who had completed 5 years of such Credited Service) dies
before starting to receive payments hereunder, then his surviving spouse, if
any, shall be entitled to a monthly benefit for life.

 

7

 

 

(b)          The amount of such monthly benefit for life shall be:

 

(i)          in the case of a Participant who dies while employed by the
Employer after attainment of age 55 and completion of 15 years of such Credited
Service, an amount equal to what such spouse would have received as a survivor
annuity if the Participant had Separated from Service on the day before his
death and commenced to receive benefits under whichever of Section 3.1(a) or (b)
would have been applicable under the Joint and Survivor Pension form as
described in Section 3.2;

 

(ii)         in the case of a Participant or former Participant who had
completed 15 years of such Credited Service but who dies on or before his 55th
birthday, an amount equal to what such spouse would have received as a survivor
annuity if the Participant had Separated from Service on his date of death,
survived to his 55th birthday and commenced to receive benefits under Section
3.1(b) (based on his Credited Service and the benefit formula as in effect under
the Pension Plan on the date of his death or, if earlier, date of Separation
from Service) on the first of the month following his 55th birthday in the Joint
and Survivor Pension form, as described in Section 3.2, and died on the next
day;

 

(iii)        in the case of a Participant or former Participant who dies before
having completed 15 years of such Credited Service, an amount equal to what such
spouse would have received as a survivor annuity if the Participant or former
Participant had Separated from Service on his date of death, survived to the
first of the month following his 65th birthday, commenced to received benefits
under Section 3.1 (a) (based on his Credited Service and the benefit formula
under the Pension Plan as in effect on the date of his death or, if earlier,
date of Separation from Service) on the first of the month following his 65th
birthday in the Joint and Survivor Pension form, as described in Section 3.2,
and died on the next day.

 

(c)          Provided that the surviving spouse survives to such commencement
date, payment of such benefit will commence on the later of (i) the first day of
the month following the Participant’s or former Participant’s date of death or
(ii) in the case of a Participant or former Participant who had completed 15
years of Credited Service, the first day of the month following the date on
which the Participant or former Participant would have attained age 55 or (iii)
in the case of a Participant or former Participant who had not completed 15
years of Credited Service, the first day of the month following what would have
been the 65th birthday of the Participant or former Participant.

 

8

 

 

(d)          If a Participant who is otherwise described in Section 3.3(a),
except that the Participant is not survived by a surviving spouse, dies before
starting to receive payments hereunder, then the Participant’s designated
Beneficiary, if any, shall be entitled to a lump sum cash payment. The amount of
the lump sum cash payment shall be equal to the Actuarial Equivalent value of
the lifetime payments which would otherwise have been made to a surviving spouse
of the Participant under the foregoing paragraphs (a), (b) and (c) of this
Section 3.3 if such spouse had been the same age as the Participant and had
survived to the commencement date described in the foregoing paragraphs (a), (b)
and (c) of this Section 3.3. The term “Beneficiary” for purposes of this
paragraph (d) shall be such person or persons as have been designated by the
Participant as his primary or contingent Beneficiary. If the Participant shall
fail to designate a Beneficiary as provided in this paragraph (d), or if no
designated beneficiary shall survive the Participant, the payment due under this
paragraph (d) shall be made instead to the Participant’s estate. A beneficiary
designation will be effective only if the signed beneficiary designation form is
filed with the Secretary of the Employer while the Participant is alive, which
form shall be deemed to cancel all beneficiary designations signed and filed
previously. If multiple beneficiaries are designated, they shall share in the
lump sum payment due under this paragraph (d) in the proportions specified by
the Participant or if the Participant does not so specify, they shall share
equally. If a designated Beneficiary is a child of the Participant and if that
child should not survive the Participant, the surviving children, if any, of
that child shall share equally in the payment which would have been made to that
child.

 

3.4           Interpretation. It is the intention of the Employer that the
benefits provided to the Participant and any beneficiary under this Plan and the
Pension Plan together shall be no greater than would have been provided to the
Participant and any beneficiary under the terms of the Pension Plan if the
Participant had at all times been covered under the Pension Plan in accordance
with its rules had the exclusion of the Participant from the minimum benefit
described in Section 3.01(d) of Part A of the Pension Plan not existed.

 

3.5           Elections.

 

(a)          A Participant may make the elections described in
Sections 3.1(b)(1)(ii) and 3.1(c)(2)(A)(ii) and may elect to receive a single
lump sum payment which is the Actuarial Equivalent of the lifetime payments
which would otherwise be made to him under Sections 3.1 and 3.2 in lieu of such
lifetime payments (and such lump sum election shall apply as well to the
pre-retirement survivor annuity payable under Section 3.3).

 

(b)          A Participant must make any election pursuant to paragraph (a)
prior to the first day of the first calendar year in which he becomes a
Participant in this Plan. If the Participant fails to make such election, the
Participant shall be deemed to have elected the earliest distribution date
available under Sections 3.1(b)(1)(ii) and 3.1(c)(2)(A)(ii) and the lump sum
distribution option described in paragraph (a) above. One time, after the
individual’s initial election or deemed election, the individual may make a new
election to be applicable to benefits which accrue hereunder after the last day
of the calendar year in which the Participant makes such election.

 

9

 

 

(c)          A Participant may change an existing payment election applicable to
amounts already accrued by completing and filing a new payment election form
with the Committee. The payment election form on file with the Committee as of
the date of the Participant’s Separation from Service shall be controlling.
Notwithstanding the preceding sentence, a payment election form changing the
time of commencement of, or form of, the Participant’s payment shall not be
effective if the Participant has a Separation from Service within twelve months
after the date on which the changed election is filed with the Committee. Any
change in the time of commencement of payment or any change in payment method
between an annuity or lump sum payment shall have the effect of delaying the
commencement of payments to a date which is at least five (5) years following
the initially scheduled payment commencement date previously in effect. For
purposes of compliance with Section 409A of the Code, annuity payments are
treated as a single payment rather than a right to a series of separate
payments; therefore, a Participant who has elected (or is deemed to have
elected) either the annuity form or the lump sum form may substitute the other
form for the form originally elected as long as the foregoing one-year and five
year rules are satisfied. The five year delay rule does not apply if payment is
being made as a result of Separation from Service due to the Participant’s
death. In the event that a Participant’s new payment election would not be
effective under the rules of this paragraph (c), the payment election previously
in effect shall be controlling.

 

(d)          Any individual who is a participant in the Plan on or before
December 31, 2008, is not deemed to have made an election under paragraph (b)
above but may make an election described in paragraph (a) above without being
subject to the rules of paragraph (b) above or paragraph (c) above as long as
such election is made on or before December 31, 2008. The election described in
this paragraph (d) shall not be effective if the Participant’s Separation from
Service occurs before January 1, 2009. An election made under this paragraph (d)
may be changed after December 31, 2008 only if the rules of paragraph (c) above
are satisfied.

 

(e)          The distribution provisions of the Weyco Group, Inc. Deferred
Compensation Plan and Weyco Group, Inc. Excess Benefits Plan are identical and
any distribution election made or deemed made under one plan shall be applicable
under the other plan as well. The governing election shall be that which is
applicable under the first of the two plans in which the individual becomes a
participant. If the individual becomes a participant at the same time under both
plans, then the distribution election made or deemed made under the Weyco Group,
Inc. Deferred Compensation Plan shall govern.

 

3.6           Six Month Delay. Notwithstanding any provision of this Article III
to the contrary, except where Separation from Service is caused by death, no
payment shall be begin to a Participant prior to the first day of the seventh
month following the month in which the Participant’s Separation from Service
occurs. Any payments which would otherwise have been made prior to such date
shall be credited with interest at the same rate as in effect for lump sum
Actuarial Equivalent calculations and paid in a single lump sum on the first day
of the seventh month following the month in which the Participant’s Separation
from Service occurs.

 

3.7           Delayed Distribution.

 

A payment otherwise required to be made pursuant to the provisions of this
Article III or Article VII shall be delayed if the Employer reasonably
anticipates that the Employer’s deduction with respect to such payment would not
be permitted due to application of Code Section 162(m); provided, however that
such payment shall be made on the earliest date on which the Employer reasonably
anticipates or should reasonably anticipate that the deduction of the payment of
the amount will not be barred by application of Code Section 162(m).

 

10

 

 

3.8           Inclusion in Income Under Section 409A. Notwithstanding any other
provision of this Article III, in the event this Plan fails to satisfy the
requirements of Code Section 409A and regulations thereunder with respect to any
Participant, there shall be distributed to such Participant as promptly as
possible after the Committee becomes aware of such fact of noncompliance such
portion of the Participant’s benefit hereunder as is included in income as a
result of the failure to comply, but no more and the Participant’s benefit
hereunder shall be reduced by the Actuarial Equivalent value of the amount
distributed. If the Participant’s Separation from Service has already occurred,
no amount shall be payable under this Section until the first day of the seventh
month beginning after the date of Separation from Service.

 

3.9           Domestic Relations Order. Notwithstanding any other provision of
this Article III, payments shall be made from the interest of a Participant in
this Plan to such individual or individuals (other than the Participant) and at
such times as are necessary to comply with a domestic relations order (as
defined in Code Section 414(p)(1)(B) and the Participant’s benefit hereunder
shall be reduced by the Actuarial Equivalent value of the amount distributed.

 

3.10         Limitation on Benefits. The aggregate benefits under the Pension
Plan and this Plan shall not exceed 60% of the Participant’s High Three Year
Average Base and Bonus (the “Maximum Benefit”). If a Participant receives a
benefit under this Plan prior to age 65, the Maximum Benefit shall be reduced to
reflect the benefit commencement date by using the relevant factors from the
Pension Plan. Any reduction necessary to comply with the Maximum Benefit shall
be made in this Plan.

 

11

 

 

ARTICLE IV
Retirement Benefits

 

4.1          Amount of Retirement Benefits For Executive Officers.

 

This Article IV applies to persons who are executive officers.

 

(a)          Normal or Late Retirement. In the case of a Participant who
Separates from Service with the Employer on or after his 65th birthday, his
pension benefit hereunder shall commence on the first day of the month next
following the date of his Separation from Service. The amount of such monthly
pension payable as a single life monthly pension shall be (i) the amount of
monthly pension which would be payable to him under the Pension Plan as a single
life pension based on Separation from Service on the same date if the offset
described in Section 3.01(a)(1)(ii) of Part A of the Pension Plan did not exist
and if Average Annual Compensation as defined in Section 1.06 of Part A of the
Pension Plan had the same meaning as High Five Year Average Compensation as
defined herein, minus (ii) the amount of pension, expressed as a single life
monthly pension, actually payable to him under the Pension Plan on the same
date.

 

(b)          Early Retirement.

 

(1)         In the case of a Participant who Separates from Service with the
Employer on or after his 55th birthday and after completing 15 years of Credited
Service, as defined in Section 1.14 of Part A of the Pension Plan, his pension
benefit hereunder shall commence on either (i) the first day of the month
following his 65th birthday or (ii) if so elected by the Participant consistent
with Section 4.5, the first day of any month next following the date of his
Separation from Service and prior to his 65th birthday.

 

(2)         The amount of such monthly pension payable as a single life pension
shall be (i) the amount of monthly pension which would be payable to him under
the Pension Plan as a single life monthly pension based on his Separation from
Service on the same date and commencement of his benefits under the Pension Plan
on the same date if the offsets described in Sections 1.01(b)(i)(1)b.,
1.01(c)(i)(1)b. and 3.01(a)(i)(2) of Part A of the Pension Plan did not exist
and if Average Annual Compensation as defined in Section 1.06 of Part A of the
Pension Plan had the same meaning as High Five Year Average Compensation as
defined herein, minus (ii) the amount of pension, if any, expressed as a single
life monthly pension, actually payable to him under the Pension Plan based on
his Separation from Service on the same date and assuming benefits commenced on
the same date.

 

(c)          Termination of Employment.

 

(1)         In the case of a Participant who Separates from Service with the
Employer on or after completing at least 5 years of Credited Service, as defined
in Section 1.14 of the Pension Plan, but prior to completing 15 such years of
Credited Service his pension benefit hereunder shall commence on the first day
of the month next following the date he attains age 65. The amount of such
monthly pension payable as a single life monthly pension shall be (i) the amount
of monthly pension which would be payable to him under the Pension Plan at age
65 as a single life monthly pension based on his Separation from Service on the
same date if the offset described in Section 3.01(a)(i)(2) of Part A of the
Pension Plan did not exist and if Average Annual Compensation as defined in
Section 1.06 of Part A of the Pension Plan had the same meaning as High Five
Year Average Compensation as defined herein, minus (ii) the amount of pension,
if any, expressed as a single life monthly pension, actually payable to him
under the Pension Plan based on his Separation from Service on the same date and
assuming benefits commenced on the same date.

 

12

 

 

(2)(A)         In the case of a Participant who Separates from Service with the
Employer prior to his 55th birthday but after completing 15 years of Credited
Service, as defined in Section 1.14 of Part A of the Pension Plan, his pension
benefit hereunder shall commence (i) on the first day of the month next
following the date he attains age 65 or (ii) if so elected by the Participant
consistent with Section 4.5, the first day of any month next following his 55th
birthday and prior to his 65th birthday.

 

(B)         The amount of such monthly pension payable as a single life pension
shall be (i) the amount of monthly pension which would be payable to him under
the Pension Plan as a single life monthly pension based on his Separation from
Service on the same date and commencement of benefits on the same date if the
offsets described in Sections 1.01(b)(i)1b., 1.01(c)(i)1b. and 3.01(a)(i)(2) of
Part A of the Pension Plan did not exist and if Average Annual Compensation as
defined in Section 1.06 of Part A of the Pension Plan had the same meaning as
High Five Year Average Compensation as defined herein, minus (ii) the amount of
pension, if any, expressed as a single life monthly pension actually payable to
him under the Pension Plan based on his Separation from Service on the same date
and assuming benefits under the Pension Plan commenced on the same date.

 

(3)         In the case of an individual who Separates from Service with the
Employer prior to completing 5 years of Credited Service, as defined in
Section 1.14 of Part A of the Pension Plan, no benefits shall be payable
hereunder.

 

(d)          Impact of Pension Plan Freeze. Notwithstanding any provision herein
to the contrary, a Participant who holds a Senior Vice-President or higher
position with the Company on December 31, 2016 or is promoted to such a position
after December 31, 2016 shall have his benefit under this Plan calculated as if
Credited Service under the Pension Plan had not been frozen effective as of
December 31, 2016. or purposes of clarity, a Participant described in this
Section 3.4 shall have his benefit under this Plan calculated with service after
December 31, 2016 included.

 

4.2           Manner of Payment.

 

(a)          If the Participant is unmarried at the time his benefits commence,
his pension benefit shall be payable to him in the form of a single life monthly
pension.

 

(b)          If the Participant is married at the time his benefits commence,
instead of receiving a single life monthly pension he shall receive a Joint and
Survivor Pension. The Joint and Survivor Pension shall be a reduced monthly
pension payable to the Participant for his life with a continuing pension
payable after his death to his surviving spouse for her life in an amount equal
to 100% of the reduced benefit payable during the life of the Participant. Such
Joint and Survivor Pension shall be the actuarial equivalent of the single life
monthly pension which would be payable to the Participant if he were unmarried.

 

13

 

 

(c)          If so elected by the Participant prior to the date of commencement
of payment applicable under Section 4.1, the Plan shall pay the benefit of a
Participant for which the Participant is eligible under paragraph (a) or (b)
above in the form of a single life annuity or in one of the optional annuity
forms of benefit available under the Pension Plan which is the Actuarial
Equivalent of the pension payable to the Participant under Section 4.1
hereunder.

 

4.3           Pre-retirement Survivor Annuity.

 

(a)          If any married Participant who has completed 5 years of Credited
Service, as defined in Section 1.14 of Part A of the Pension Plan, (or married
former Participant who had completed 5 years of such Credited Service) dies
before starting to receive payments hereunder, then his surviving spouse, if
any, shall be entitled to a monthly benefit for life.

 

(b)          The amount of such monthly benefit for life shall be:

 

(i)          in the case of a Participant who dies while employed by the
Employer after attainment of age 55 and completion of 15 years of such Credited
Service, an amount equal to what such spouse would have received as a survivor
annuity if the Participant had Separated from Service on the day before his
death and commenced to receive benefits under whichever of Section 4.1(a) or (b)
would have been applicable under the Joint and Survivor Pension form as
described in Section 4.2;

 

(ii)         in the case of a Participant or former Participant who had
completed 15 years of such Credited Service but who dies on or before his 55th
birthday, an amount equal to what such spouse would have received as a survivor
annuity if the Participant had Separated from Service on his date of death,
survived to his 55th birthday, commenced to receive benefits under Section
4.1(b) (based on his Credited Service and the benefit formula as in effect under
the Pension Plan on the date of his death or, if earlier, date of Separation
from Service) on the first of the month following his 55th birthday in the Joint
and Survivor Pension form, as described in Section 4.2, and died on the next
day;

 

(iii)        in the case of a Participant or former Participant who dies before
having completed 15 years of such Credited Service, an amount equal to what such
spouse would have received as a survivor annuity if the Participant or former
Participant had Separated from Service on his date of death, survived to the
first of the month following his 65th birthday, commenced to received benefits
under Section 4.1 (a) (based on his Credited Service and the benefit formula
under the Pension Plan as in effect on the date of his death or, if earlier,
date of Separation from Service) on the first of the month following his 65th
birthday in the Joint and Survivor Pension form, as described in Section 4.2,
and died on the next day.

 

(c)          Provided that the surviving spouse survives to such commencement
date, payment of such benefit will commence on the later of (i) the first day of
the month following the Participant’s or former Participant’s date of death or
(ii) in the case of a Participant or former Participant who had completed 15
years of Credited Service, the first day of the month following the date on
which the Participant or former Participant would have attained age 55 or (iii)
in the case of a Participant or former Participant who had not completed 15
years of Credited Service, the first day of the month following what would have
been the 65th birthday of the Participant or former Participant.

 

14

 

 

(d)          If a Participant who is otherwise described in Section 4.3(a),
except that the Participant is not survived by a surviving spouse, dies before
starting to receive payments hereunder, then the Participant’s designated
Beneficiary, if any, shall be entitled to a lump sum cash payment. The amount of
the lump sum cash payment shall be equal to the Actuarial Equivalent value of
the lifetime payments which would otherwise have been made to a surviving spouse
of the Participant under the foregoing paragraphs (a), (b) and (c) of this
Section 4.3 if such spouse had been the same age as the Participant and had
survived to the commencement date described in the foregoing paragraphs (a), (b)
and (c) of this Section 4.3. The term “Beneficiary” for purposes of this
paragraph (d) shall be such person or persons as have been designated by the
Participant as his primary or contingent Beneficiary. If the Participant shall
fail to designate a Beneficiary as provided in this paragraph (d), or if no
designated beneficiary shall survive the Participant, the payment due under this
paragraph (d) shall be made instead to the Participant’s estate. A beneficiary
designation will be effective only if the signed beneficiary designation form is
filed with the Secretary of the Employer while the Participant is alive, which
form shall be deemed to cancel all beneficiary designations signed and filed
previously. If multiple beneficiaries are designated, they shall share in the
lump sum payment due under this paragraph (d) in the proportions specified by
the Participant or if the Participant does not so specify, they shall share
equally. If a designated Beneficiary is a child of the Participant and if that
child should not survive the Participant, the surviving children, if any, of
that child shall share equally in the payment which would have been made to that
child.

 

4.4           Interpretation. It is the intention of the Employer that the
benefits provided to the Participant and any beneficiary under this Plan and the
Pension Plan together shall be no greater than would have been provided to the
Participant and any beneficiary under the terms of the Pension Plan if the
Participant had at all times been covered under the Pension Plan in accordance
with its rules, had the offsets described in Sections 1.01(b)(i)1b.,
1.01(c)(i)1b. and 3.01(a)(i)(2) of Part A of the Pension Plan not existed and
had the definition herein of High Five Year Average Compensation been
substituted for Average Annual Compensation in Section 1.06 of Part A of the
Pension Plan.

 

4.5           Elections.

 

(a)          A Participant may make the elections described in
Sections 4.1(b)(1)(ii) and 4.1(c)(2)(A)(ii) and may elect to receive a single
lump sum payment which is the Actuarial Equivalent of the lifetime payments
which would otherwise be made to him under Sections 4.1 and 4.2 in lieu of such
lifetime payments (and such lump sum election shall apply as well to the
pre-retirement survivor annuity payable under Section 4.3).

 

(b)          A Participant must make any election pursuant to paragraph (a)
above prior to the first day of the first calendar year in which he becomes a
Participant in this Plan. If the Participant fails to make such election, the
Participant shall be deemed to have elected the earliest distribution date
available under Sections 4.1(b)(1)(ii) and 4.1(c)(2)(A)(ii) and the lump sum
distribution option described in paragraph (a) above. One time, after the
individual’s initial election or deemed election, the individual may make a new
election to be applicable to benefits which accrue hereunder after the last day
of the calendar year in which the Participant makes such election.

 

15

 

 

(c)          A Participant may change an existing payment election applicable to
amounts already accrued by completing and filing a new payment election form
with the Committee. The payment election form on file with the Committee as of
the date of the Participant’s Separation from Service shall be controlling.
Notwithstanding the preceding sentence, a payment election form changing the
time of commencement of, or form of, the Participant’s payment shall not be
effective if the Participant has a Separation from Service within twelve months
after the date on which the changed election is filed with the Committee. Any
change in the time of commencement of payment or any change in payment method
between an annuity or lump sum payment shall have the effect of delaying the
commencement of payments to a date which is at least five (5) years following
the initially scheduled payment commencement date previously in effect. For
purposes of compliance with Section 409A of the Code, annuity payments are
treated as a single payment rather than a right to a series of separate
payments; therefore, a Participant who has elected (or is deemed to have
elected) either the annuity form or the lump sum form may substitute the other
form for the form originally elected as long as the foregoing one-year and five
year rules are satisfied. The five year delay rule does not apply if payment is
being made as a result of Separation from Service due to the Participant’s
death. In the event that a Participant’s new payment election would not be
effective under the rules of this paragraph (c), the payment election previously
in effect shall be controlling.

 

(d)          Any individual who is a participant in the Plan on or before
December 31, 2008, is not deemed to have made an election under paragraph (b)
above, but may make an election described in paragraph (a) above without being
subject to the rules of paragraph (b) above or paragraph (c) above as long as
such election is made on or before December 31, 2008. The election described in
this paragraph (d) shall not be effective if the Participant’s Separation from
Service occurs before January 1, 2009. An election made under this paragraph (d)
may be changed after December 31, 2008 only if the rules of paragraph (c) above
are satisfied.

 

(e)          The distribution provisions of the WEYCO Group, Inc. Deferred
Compensation Plan and WEYCO Group, Inc. Excess Benefits Plan are identical and
any distribution election made or deemed made under one plan shall be applicable
under the other plan as well. The governing election shall be that which is
applicable under the first of the two plans in which the individual becomes a
participant. If the individual becomes a participant at the same time under both
plans, then the distribution election made or deemed made under the WEYCO Group,
Inc. Deferred Compensation Plan shall govern.

 

4.6           Six Month Delay. Notwithstanding any provision of this Article III
to the contrary, except where Separation from Service is caused by death, no
payment shall be begin to a Participant prior to the first day of the seventh
month following the month in which the Participant’s Separation from Service
occurs. Any payments which would otherwise have been made prior to such date
shall be credited with interest at the same rate as in effect for lump sum
Actuarial Equivalent calculations and paid in a single lump sum on the first day
of the seventh month following the month in which the Participant’s Separation
from Service occurs.

 

16

 

 

4.7           Delayed Distribution.

 

A payment otherwise required to be made pursuant to the provisions of this
Article IV or Article VII shall be delayed if the Employer reasonably
anticipates that the Employer’s deduction with respect to such payment would not
be permitted due to application of Code Section 162(m); provided, however that
such payment shall be made on the earliest date on which the Employer reasonably
anticipates or should reasonably anticipate that the deduction of the payment of
the amount will not be barred by application of Code Section 162(m).

 

4.8           Inclusion in Income Under Section 409A. Notwithstanding any other
provision of this Article III, in the event this Plan fails to satisfy the
requirements of Code Section 409A and regulations thereunder with respect to any
Participant, there shall be distributed to such Participant as promptly as
possible after the Committee becomes aware of such fact of noncompliance such
portion of the Participant’s benefit hereunder as is included in income as a
result of the failure to comply, but no more and the Participant’s benefit
hereunder shall be reduced by the Actuarial Equivalent value of the amount
distributed. If the Participant’s Separation from Service has already occurred,
no amount shall be payable under this Section until the first day of the seventh
month beginning after the date of Separation from Service.

 

4.9           Domestic Relations Order. Notwithstanding any other provision of
this Article III, payments shall be made from the interest of a Participant in
this Plan to such individual or individuals (other than the Participant) and at
such times as are necessary to comply with a domestic relations order (as
defined in Code Section 414(p)(1)(B) and the Participant’s benefit hereunder
shall be reduced by the Actuarial Equivalent value of the amount distributed.

 

4.10         Change in Executive Officer Status. If an individual who has been
an executive officer ceases to be an executive officer but continues in the
employment of the Employer, he shall accrue no additional benefits hereunder
after the date of his change of status. Any benefits payable to him under this
Plan shall be based on his accrued benefit hereunder on the date of such change
in status. Notwithstanding the foregoing, if such an individual had been a
participant in the Weyenberg Shoe Manufacturing Company Salaried Employees
Pension Plan on December 31, 1988, then his entire benefit hereunder shall
instead be calculated under Article III hereof based on his total service as an
employee (including executive officer service) if by doing so the individual
would receive a larger benefit hereunder.

 

4.11         Limitation on Benefits. The aggregate benefits under the Pension
Plan and this Plan shall not exceed 60% of the Participant’s High Three Year
Average Base and Bonus (the “Maximum Benefit”). If a Participant receives a
benefit under this Plan prior to age 65, the Maximum Benefit shall be reduced to
reflect the benefit commencement date by using the relevant factors from the
Pension Plan. Any reduction necessary to comply with the Maximum Benefit shall
be made in this Plan.

 

17

 

 

ARTICLE V
Amendment and Termination

 

5.1           In General. Weyco Group, Inc. may amend or terminate this Plan at
any time by action of its Board of Directors. However, unless necessary to
conform to any present or future federal or state law or regulation, amendment
or termination may not result in a reduction of benefits of a Participant (or
his surviving spouse) who is already receiving benefits, nor may amendment or
termination result in a Participant who is still in active service (or his
surviving spouse) receiving a benefit hereunder smaller than that to which he
would have been entitled had the Participant Separated from Service on the day
prior to the effective date of such amendment or termination unless the
Participant consents to such amendment.

 

5.2           Distribution Upon Termination. If this Plan is terminated, there
shall be no accrual of additional benefits by any Participant; such accrued
benefits as exist at the date of Plan termination shall be paid at the time and
in the form otherwise called for by the provisions of this Plan in the same
manner as though the Plan had not been terminated. Notwithstanding the preceding
sentence, if the Plan is terminated and if the termination is of the type
described in regulations issued by the Internal Revenue Service pursuant to Code
Section 409A, then the Employer shall distribute the Actuarial Equivalent
present value of their accrued benefits herein of Participants and Beneficiaries
in a lump sum within the time period specified in such regulations and,
following such distribution, there shall be no further obligation to any
Participant or beneficiary under this Plan.

 

18

 

 

ARTICLE VI
Miscellaneous

 

6.1           No Guarantee of Employment, etc. Neither the creation of the Plan
nor anything contained herein shall be construed as giving any Participant
hereunder or other employees of the Employer any right to remain in the employ
of the Employer.

 

6.2           Assignment Not Permitted. Payment of benefits hereunder to
Participants (or beneficiaries) shall be made only to them and upon their
personal receipts or endorsements and such benefits shall not be assignable by
them.

 

6.3           Absence of Trust. Benefits under the Plan shall be paid from the
Employer’s general assets and any claim of a Participant or beneficiary for
benefits under the Plan shall be as an unsecured general creditor and no
participant or beneficiary shall have any beneficial ownership interest or
secured interest in any of the Employer’s assets as a result of the creation of
the Plan.

 

6.4           Controlling Law. To the extent not preempted by the laws of the
United States of America, the laws of the State of Wisconsin shall be the
controlling state law in all matters relating to the Plan and shall apply.

 

6.5           Severability. If any provisions of the Plan shall be held illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining parts of the Plan, but this Plan shall be construed and enforced as if
said illegal and invalid provisions had never been included herein.

 

6.6           Limitations on Provisions. The provisions of the Plan and any
benefits payable hereunder shall be limited as described herein. Any benefit
payable under the Pension Plan shall be paid solely in accordance with the terms
and provisions of the Pension Plan, and nothing in the Plan shall operate or be
construed in any way to modify, amend, or affect the terms and provisions of the
Pension Plan.

 

6.7           Other Agreements. Nothing contained herein shall alter the terms
of any other agreement between the Employer and any Participant hereunder.

 

6.8           Gender and Number. Masculine gender shall include the feminine,
and the singular shall include the plural, unless the context clearly indicates
otherwise.

 

6.9           Withholding. Notwithstanding any other provision of the Plan to
the contrary, the Employer shall withhold from any amounts payable hereunder (or
from other amounts payable by the Employer to the Participant) any taxes or
other amounts required by any governmental authority to be withheld. If FICA
taxes must be withheld in connection with amounts credited hereunder before
payments are otherwise due hereunder and if there are no other wages from which
to withhold them, the Employer shall pay such FICA taxes generated by such
payment (and taxes under Code Section 3401 triggered thereby and additional
taxes under Section 3401 attributable to pyramiding) but no more and the
Participant’s benefit hereunder shall be reduced by an amount equal to the
Actuarial Equivalent of such amount.

 

19

 

 

6.10         Facility of Payment. If, in Weyco Group, Inc.’s judgment, any
person entitled to make an election or to receive payment of a benefit is
physically, mentally, or legally prevented from so doing, Weyco Group, Inc. may
make such election or may authorize payment of such benefit to any person who,
or institution which, in Weyco Group, Inc.’s judgment, is responsible for caring
for the person entitled to the benefit. If an amount becomes distributable to a
minor or a person under legal disability, Weyco Group, Inc. may direct that such
distribution may be made to such person without the intervention of any legal
guardian or conservator, to a relative of such person for the benefit of such
person or to the legal guardian or conservator of such person. Any such
distributions shall constitute a full discharge with respect to Weyco Group,
Inc., and Weyco Group, Inc. shall not be required to see to the application of
any distribution so made.

 

6.11         Identity of Payee. If at any time any doubt exists as to the
identity of any person entitled to payment of any benefit hereunder or as to the
amount or time of any such payment, such sum shall be held by Weyco Group, Inc.
until the further order of Weyco Group, Inc. or until final order of a court of
competent jurisdiction may direct Weyco Group, Inc. to pay such sum into a court
of competent jurisdiction in accordance with any lawful procedure in such case
made and provided.

 

6.12         Evidence Conclusive. Weyco Group, Inc. and any person or persons
involved in the administration of the Plan shall be entitled to rely upon any
certification, statement, or representation made or evidence furnished by any
person with respect to his age or other facts required to be determined under
any of the provisions of the Plan, and shall not be liable on account of the
payment of any monies or the doing of any act or failure to act in reliance
thereon. Any such certification, statement, representation, or evidence, upon
being duly made or furnished, shall be conclusively binding upon the person
furnishing it but not upon Weyco Group, Inc. or any other person involved in the
administration of the Plan. Nothing herein contained shall be construed to
prevent any of such parties from contesting any such certification, statement,
representation, or evidence or to relieve any person from the duty of submitting
satisfactory proof of his age or such other fact.

 

6.13         Committee Authority. The Committee shall have all authority that
may be appropriate for administering the Plan, including the authority to adopt
rules and regulations for implementing and carrying out the Plan, interpreting
the provisions of the Plan and determining the eligibility of the employees to
participate in the Plan and a Participant’s (or beneficiary’s) entitlement to
benefits hereunder. The Committee shall have full and complete discretionary
authority to determine eligibility for benefits under the Plan, to construe the
terms of the Plan and to decide any matter presented through the claims
procedure. Any final determination by the Committee shall be binding on all
parties and afforded the maximum deference allowed by law. If challenged in
court, such determination shall not be subject to de novo review and shall not
be overturned unless proven to be arbitrary and capricious based upon the
evidence considered by the Committee at the time of such determination. If any
Committee member is also a Participant in the Plan, such Committee member shall
not participate in any decision regarding such member’s interest or entitlement
under the Plan and shall not be present at any Committee discussion of such
member’s interest or entitlement under the Plan.

 

6.14         Impact on Other Plans. No amounts credited to any Participant under
this Plan and no amounts paid from this Plan will be taken into account as
“wages”, “salary”, “base pay” or any other type of compensation when determining
the amount of any payment or allocation, or for any other purpose, under any
other plan of the Employer, except as otherwise may be specifically provided by
such plan.

 

20

 

 

6.15         Claims Procedure.

 

(a)          If a Participant or the Participant’s Beneficiary (hereinafter
referred to as a “Claimant”) is denied all or a portion of an expected benefit
under the Plan for any reason, he or she may file a claim with the Committee.
The Committee shall notify the Claimant within 60 days of allowance or denial of
the claim, unless the Claimant receives written notice prior to the end of the
sixty (60) day period stating that special circumstances require an extension of
the time for decision and specifying the expected date of decision (no later
than 60 days after the end of the original 60 day period). The notice of the
such decision shall be in writing, sent by mail to the Claimant’s last known
address, and if a denial of the claim, must contain the following information:

 

(b)          the specific reasons for the denial;

 

(c)          specific reference to pertinent provisions of the Plan on which the
denial is based; and

 

(d)          if applicable, a description of any additional information or
material necessary to perfect the claim, an explanation of why such information
or material is necessary, and an explanation of the claims review procedure.

 

(e)          a description of the Plan’s claims review procedure, including a
statement of the Claimant’s right to bring a civil action under Section 502 of
ERISA if the Claimant’s claim is denied upon review.

 

A Claimant is entitled to request a review of any denial of his claim. The
request for review must be submitted in writing to the Compensation Committee
within 60 days after receipt of the notice of the denial. The timely filing of
such a request is necessary to preserve any legal recourse which may be
available to the Claimant and, absent the submission of request for review
within the 60-day period, the claim will be deemed to be conclusively denied.
Upon submission of a written request for review, the Claimant or his
representative shall be entitled to review all pertinent documents, and to
submit issues and comments in writing for consideration by the Committee.

 

The Committee shall fully and fairly review the matter and shall consider all
information submitted in the review request, without regard to whether or not
such information was submitted or considered in the initial claim determination.
The Committee shall promptly respond to the Claimant, in writing, of its
decision within 60 days after receipt of the review request. However, due to
special circumstances, if no response has been provided within the first 60
days, and notice of the need for additional time has been furnished within such
period, the review and response may be made within the following 60 days. The
Committee’s decision shall include specific reasons for the decision, including
references to the particular Plan provisions upon which the decision is based,
notification that the Claimant can receive or review copies of all documents,
records and information relevant to the claim, and information as to the
Claimant’s right to file suit under Section 502(a) of ERISA.

 

21

 

 

6.16         Status of Plan Under ERISA. The Plan is intended to be an unfunded
plan maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
as described in Section 201(2), Section 301(a)(3), Section 401(a)(1) and Section
4021(b)(6) of the Employee Retirement Income Security Act of 1974, as amended.

 

6.17         Name and Address Changes. Each Participant shall keep his name and
address on file with the Employer and shall promptly notify the Employer of any
changes in his name or address. All notices required or contemplated by this
Plan shall be deemed to have been given to a Participant if mailed with adequate
postage prepaid thereon addressed to him at his last address on file with the
Employer. If any check in payment of a benefit hereunder (which was mailed to
the last address of the payee as shown on the Employer’s records) is returned
unclaimed, further payments shall be discontinued unless evidence is furnished
that the recipient is still alive.

 

22

 

 

ARTICLE VII
Change of Control

 

7.1           Definition Change of Control. For purposes of this Plan, a “Change
of Control” shall occur:

 

(1)         on the date any person or more than one person acting as a group
(within the meaning of Regulation Section 1.409A-3(i)(5)(v)(B)), other than the
group consisting of members of the family of Thomas W. Florsheim and their
descendants or trusts for their benefit (the “Florsheim Group”), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of the stock of the Employer
possessing 30% or more of the total voting power of the outstanding stock of the
Employer;

 

(2)         on the date of the sale or transfer of all or substantially all of
the operating assets of the Employer (for purposes of this subparagraph (2),
such a sale or transfer shall not be deemed to have occurred unless it is also a
sale described within the meaning of Regulation Section 1.409A-3(i)(5)(vii);
provided, however, that a sale or transfer of all or substantially all of the
operating assets of the Employer shall not be deemed to have occurred merely
because the requirements of that regulation are satisfied); or

 

(3)         on the date a majority of the Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Employer’s Board of
Directors before the date of the appointment or election.

 

7.2           Payments in Event of Change of Control. Notwithstanding any
provision of this Plan to the contrary:

 

(a)          Within 30 days after the occurrence of a Change of Control, a lump
sum payment shall be made to each Participant hereunder who is in the employ of
the Employer on the date the Change of Control occurs. Such lump sum payment
shall be the Actuarial Equivalent of the pension which would be payable to the
Participant pursuant to Section 3.1 or 4.1 if the Participant had terminated
employment on the date the Change of Control occurred and had commenced to
receive the pension accrued by him to the date of the Change of Control on the
first day of the month following his 65th birthday or, if the Participant is
already 65, the first day of the month following the date of the Change of
Control. For purposes of calculating the amount which would be payable to the
Participant under the preceding sentence, the 5 year of service requirement in
Section 3.1(c)(1) and 4.1(c)(1) shall be ignored and the provisions of
Section 3.1(c)(3) and 4.1(c)(3) shall be ignored.

 

(b)          Within 30 days after the occurrence of a Change of Control, a lump
sum payment shall be made to each Participant hereunder who is no longer in the
employ of the Employer on the date the Change of Control occurs and who has
neither been paid a lump sum distribution of his benefits hereunder nor
otherwise commenced to receive payment of his benefits hereunder. Such lump sum
payment shall be the Actuarial Equivalent of the pension which would be payable
to the Participant pursuant to Section 3.1 or 4.1 based on the benefits accrued
by the Participant hereunder to the time of the Participant’s termination of
employment on the assumption that the Participant would commence to receive the
pension accrued by him on the first day of the month following his 65th
birthday.

 

23

 

 

(c)          Within 30 days after the occurrence of a Change of Control, a lump
sum payment shall be made to each Participant hereunder who is no longer in the
employ of the Employer and who is in pay status hereunder receiving monthly
benefit payments. Such lump sum payments shall be the Actuarial Equivalent of
the pension payments remaining to be paid to the Participant hereunder.

 

(d)          Payment under this Section 7.2 shall be in lieu of any and all
amounts otherwise payable to or with respect to the Participant under this Plan.

 

(e)          In the event the Participant should die after a Change of Control
and before the lump sum payment called for by this Section 7.2 is paid, such
payment shall be made to the Participant’s surviving spouse, if any.

 

(f)          In the event a Participant has died prior to the occurrence of a
Change of Control, and such Participant’s spouse is entitled to a benefit under
Section 3.3, or 4.3 such spouse shall in lieu thereof, and within 30 days after
the occurrence of the Change of Control, be paid a lump sum cash amount which is
the Actuarial Equivalent of the payment the spouse would have been entitled to
under Section 3.3(b)(i), (ii) or (iii) or Section 4.3(b)(i), (ii) or (iii) as
the case may be.

 

7.3           Further Consequences. No Participant shall accrue any additional
benefits hereunder from and after the date of the Change of Control. Once the
payments called for by Section 7.2 have been made, no further payments shall be
due any person hereunder.

 

Dated this ______ day of _________________, 2016.

 

      John Wittkowse, Senior Vice President and Chief Financial Officer

 

24

 